JUSTICE FREEMAN, dissenting: The issue before the court in this case is whether article IX of the Local Governmental and Governmental Employees Tort Immunity Act (Act) (745 ILCS 10/9— 101 et seq. (West 1998)) authorizes the Rockford Board of Education School District No. 205 (school district) to levy taxes and to issue bonds to pay for remedies that a federal court ordered in a school desegregation and educational discrimination case. The majority holds that it does not. I disagree. The majority misapprehends several fundamental legal concepts pertaining to: (1) judicial remedies generally, and (2) school desegregation remedies specifically. As a result, this court thwarts the voluntary efforts of a local public entity to remedy a grievous constitutional wrong, and invites direct federal judicial intervention in the operation of a local public school district. Accordingly, I dissent. I. Judicial Remedies Generally Section 9 — 102 of the Act authorizes a local public entity, in this case a school district (see 745 ILCS 10/1— 206 (West 1998)), “to pay any tort judgment or settlement for compensatory damages for which it *** is liable in the manner provided in this Article.” 745 ILCS 10/9— 102 (West 1998). The majority interprets the term “compensatory damages” in section 9 — 102 of the Act as excluding the cost of complying with injunctive remedies. Invoking the “plain language” rule of statutory interpretation (193 111. 2d at 496), the majority simply refers to a legal dictionary, compares the meaning of “damages” to that of an “injunction,” and states the obvious, i.e., that the terms have different narrow and technical meanings. The majority then reasons that section 9 — 102 “does not apply to the payment of costs of complying with injunctive relief.” 193 111. 2d at 498. The majority’s “plain language” analysis fails. Initially, the majority’s reference to a legal dictionary in search of the “plain and ordinary” meaning of these terms is not dispositive. While this reference yields a rigid distinction between legal damages and equitable relief, a reference to a general dictionary yields a different result. Only eight years ago, this court noted the fluid — and popularly understood — relationship between legal damages and equitable relief. In Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90 (1992), this court broadly interpreted the term “damages”: “Webster’s dictionary defines ‘damages’ as ‘the estimated reparation in money for detriment or injury sustained: compensation or satisfaction imposed by law for a wrong or injury caused by a violation of a legal right.’ (Webster’s Third New International Dictionary 571 (1986).) This definition does not distinguish between legal compensatory damages or the costs of complying with a mandatory injunction. It merely indicates that ‘damages’ stands for the money required to he expended in order to right a wrong. To the popular mind, to most people, to ordinary laypersons, ‘damages’ connotes money one must expend to remedy an injury for which he or she is responsible, irrespective of whether that, expenditure is compelled by a court of law in the form of compensatory damages or by a court of equity in the form of compliance with mandatory injunctions.” Outboard Marine, 154 Ill. 2d at 115-16. The majority now attempts to distinguish this court’s proper interpretation of compensatory damages in Outboard Marine from the narrow and technical interpretation of the same term in this case. The majority reasons that, unlike this case, Outboard Marine was an insurance coverage case in an environmental cleanup context. 193 Ill. 2d at 498-500. This distinction fails to persuade me, as it failed to persuade the federal district court in the school desegregation class action. “What makes Outboard Marine applicable to this case is its reliance on the plain and ordinary definition of damages, which is based on a rule of construction that its equally applicable in the statutory interpretation context. The distinctions, while apparent, are of no difference.” In re Application of the County Collector, 918 F. Supp. 235, 241 n.8 (N.D. Ill. 1996), rev’d on other grounds, 96 F.3d 890 (7th Cir. 1996). This court has stated that it is reluctant to abandon or modify a recent precedent. “The People and the bar of this State are entitled to rely upon our decisions with assurance that they will not be lightly overruled.” Moehle v. Chrysler Motors Corp., 93 Ill. 2d 299, 304 (1982). Indeed, the federal district court in this litigation relied upon this court’s interpretation of compensatory damages in Outboard Marine. In re Application of the County Collector, 918 F. Supp. at 240-41. This court does a disservice to anyone who looks to it for a definition of Illinois law when it finds different meanings of “plain language” to reach different results in particular cases. Reference to a dictionary aside, “common law meanings of words and terms may be assumed to apply in statutes dealing with new or different subject matter, to the extent that they appear fitting and absent evidence indicating a contrary meaning.” Advincula v. United Blood Services, 176 Ill. 2d 1, 17 (1996), citing 2B N. Singer, Sutherland on Statutory Construction § 50.03, at 103 (5th ed. 1992). The rigid distinction that the majority attempts to make between legal damages and equitable relief fades against the backdrop of fundamental common law principles. A court of equity, which has obtained jurisdiction of a cause on any ground, or for any purpose, will retain jurisdiction to administer complete relief and do full justice in the case. The court will do this whether the rights and remedies involved are “legal” or “equitable.” McLeod v. Lambdin, 22 Ill. 2d 232, 236 (1961) (describing principle as “axiomatic”). Accordingly, to afford complete relief, a court of equity may award damages as an adjunct to its equity jurisdiction. See, e.g., Garden City Sand Co. v. Southern Fire Brick & Clay Co., 260 Ill. 231, 236-42 (1913) (party may be liable for damages in equity); see generally 27A Am. Jur. 2d Equity §§ 103 through 105, 252 (1996); 42 Am. Jur. 2d Injunctions §§ 271, 272 (2000); 30A C.J.S. Equity §§ 72 through 77 (1992); 21A Ill. L. & Prac. Injunctions § 243 (1977). In other words, a court of equity can issue an “injunction,” i.e., the court can order the performance of an act. See 193 111. 2d at 498, quoting Black’s Law Dictionary 788 (7th ed. 1999). One such act can be the payment of a personal judgment or the recovery of damages. See 27A Am. Jur. 2d Equity § 105, at 591 (1996). These principles indicate that “injunctive remedies” can greatly resemble “damages.” The majority’s conclusion to the contrary is inaccurate. 193 Ill. 2d at 498. II. School Desegregation Remedies After rigidly and narrowly interpreting the term “compensatory damages” in section 9 — 102 of the Act, the majority then concludes that the school desegregation remedies in the federal class action “clearly involve mandatory injunctive relief and not compensatory damages awarded to the plaintiffs.” 193 Ill. 2d at 506. The majority overlooks settled federal law. A federal injunction can have a substantial ancillary effect on the state treasury. Papasan v. Allain, 478 U.S. 265, 278, 92 L. Ed. 2d 209, 227, 106 S. Ct. 2932, 2940 (1986). Federal courts have ordered state officials to stop violating federal law by refraining from doing particular activities, e.g., violating civil rights, or specifically, discriminating in schools, “even if it would cost the state some money.” Robbins Resource Recovery Partners, L.P. v. Edgar, 947 F. Supp. 1205, 1210 (N.D. Ill. 1996) (collecting cases). In the specific context of school desegregation remedies, I agree with the federal district court’s reasoning in this litigation: “The court also finds that the nature of the remedies sought in the PWC [People Who Care] case are of the type contemplated by the term ‘damages’ in the Tort Immunity Act. While the PWC case may be characterized generally as one of equity seeking mandatory injunctive relief, it is unique in the type of relief it seeks. The essence of the injury alleged in the PWC case is a denial of an education for minority students comparable to that afforded to white students in the district. The commensurate relief sought is an education comparable to that afforded to white students. What was lost was equal education, what is sought is equal education. The People Who Care plaintiffs do not seek purely some action on the part of the school district to prevent future injury, or in other words, the classic prospective relief associated with injunctive actions. Rather, much of what the People Who Care plaintiffs request in their lawsuit is compensation for past wrongs, and for this type of past wrong, direct money compensation to the class plaintiffs is not the appropriate remedy. For the school district’s stock in trade is education. An equal educational opportunity was denied, and that is what ultimately must be provided through monies received by the tax levies. This notion finds support in Milliken v. Bradley, 433 U.S. 267, 97 S. Ct. 2749, 53 L. Ed. 2d 745 (1977). While addressing a different issue, the United States Supreme Court discussed the nature of the relief sought in a school desegregation lawsuit. [Citation.] *** [T]he Court also recognized the compensatory nature of such relief. In that regard, the Court stated that the fact that ‘the programs are also “compensatory” in nature does not change the fact that they are part of a plan that operates prospectively to bring about the delayed benefits of a unitary school system.’ Id. at 290, 97 S. Ct. at 2762. (Emphasis in original.) The court here considers this language from Milliken to support its characterization of the relief sought in the PWC case. Clearly, the relief requested has components of both traditional injunctive and compensatory relief. It is the significant compensatory aspects of the remedies sought, however, that bring it within the ambit of the Tort Immunity Act’s tax levying provisions.” In re Application of the County Collector, 918 F. Supp. at 242. The majority misapprehends the nature of school desegregation and educational discrimination remedies. III. Consequences In the federal litigation, the school district voluntarily sought to correct a grievous constitutional wrong and to pay for the remedy. This court’s flawed decision thwarts the school district’s voluntary efforts. Although this court has foiled the school district’s voluntary efforts, the federal district court has retained jurisdiction over the federal class action. As the federal court of appeals has noted in this litigation: “[I]n certain circumstances, federal courts may order school districts to levy taxes, despite state law limitations on their authority, where the taxes are necessary to remedy constitutional violations. [Citation.] Federal law is supreme, and where a particular remedy is required to vindicate constitutional rights, a state cannot prevent a local government from implementing that remedy.” In re Application of the County Collector, 96 F.3d 890, 904 (7th Cir. 1996). Today’s decision invites direct federal judicial intervention in the operation of a local public school district. CONCLUSION For all of the foregoing reasons, I would reverse the appellate and circuit courts, and hold that the Act authorized the school district to levy taxes to pay for the remedies ordered in the federal class action. Accordingly, I dissent.